838 F.2d 1215
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jessie D. MCDONALD, Plaintiff-Appellant,v.METROPOLITAN GOVERNMENT FOR NASHVILLE AND DAVIDSON COUNTY,and Taxicab and Wrecker Licensing Board,Defendants-Appellees.
No. 87-6299.
United States Court of Appeals, Sixth Circuit.
Feb. 11, 1988.

1
Before BOYCE F. MARTIN Jr., and ALAN E. NORRIS, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
This pro se plaintiff appeals an order of the district court which dismissed his complaint brought in part under the Sherman Anti-Trust Act, 15 U.S.C. Sec. 1 et seq.  He now moves for an injunction pending the resolution of this appeal.  Upon review of the record and the brief submitted by plaintiff, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
For the reasons stated in the magistrate's report and recommendation, as subsequently adopted by the district court, the motion for an injunction is hereby denied and the final order entered October 28, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation